McKee, J., concurring:
I think that all State and county officers who were elected under the Constitution at the first election held under it, in 1879, hold their offices subject to the provisions of § 20, article xx, and of § 10, article xxii, of the Constitution; and that such terms of office as were fixed by the Constitution, or by the law as it existed at the time of the first election, were made one year shorter, for the purpose of making all officers elective, in the future, at elections to be held on even-numbered years. To give to these sections of the Constitution any other construction, will, in my judgment, disturb the harmony of the system of elections intended to be established by the Constitution; and instead of shortening one year the terms of all officers elected in 1879, as was expressly intended, an opposite result will be attained.
The provisions referred to apply to all elective officers, ex*111cept municipal. Municipal elections are regulated by the respective charters of the municipalities, under which the municipalities must continue to work until changed by the legislature. By § 5, article xi, of the Constitution, power has been conferred upon the legislature to bring the terms of officers and the election of all officers—county, township, and municipal—into harmony with the constitutional requirements of articles xx and xxii. But, as this Court has decided, the legislature has failed to exercise the power conferred upon it, by the passage of a general and uniform law, fixing the terms of officers, and providing for the election of all such officers at the same election, throughout the towns, cities, and counties of the State; therefore the election of municipal officers in the City and County of San Francisco is still regulated by the provisions of the Consolidation Act; and, as it appeal’s by the petition that the board of election commissioners have refused only to order the printing of tally lists necessary for an election of municipal officers, I concur in the judgment that the application for a writ of mandamus should be denied.